Citation Nr: 0428330	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for atrophic 
right testicle with reduced sex drive, erections, and energy 
level, due to VA surgical repair of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a decision dated in February 2003, the Board denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for atrophic right testicle 
with reduced sex drive, erections, and energy level, due to 
VA surgical repair of a right inguinal hernia.  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2004, the 
Court issued an order which granted a joint motion of the 
parties, dated that same month, to vacate and remand the 
Board's  February 2003 decision.  A copy of the motion and 
the Court's Order have been incorporated into the claims 
folder.

The veteran's representative recently submitted a private 
medical opinion, dated in August 2004, without waiver of RO 
consideration of the additional evidence.  However, in light 
of the favorable determination contained herein, a remand to 
afford the RO the opportunity to consider the additional 
evidence would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


FINDING OF FACT

Atrophy of the veteran's right testicle, with reduced sex 
drive, erections, and energy level, have been shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical providers, and were not foreseeable 
consequences of the veteran's right inguinal hernia surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of Title 
38, United States Code, Section 1151, for atrophy of the 
veteran's right testicle, with reduced sex drive, erections, 
and energy level, residual of VA right inguinal hernia 
surgery, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A VA surgical report reveals that the veteran underwent 
repair of a right inguinal hernia on June 26, 1997.  When the 
veteran was examined on June 30 it was noted that his right 
testicle was indurated about 3 and one half times the left 
testicle.  The veteran was advised to use warm compresses and 
Motrin.  Examination on July 2, 1997 revealed that the right 
scrotal edema and ecchymosis had been rapidly resolving.  The 
veteran was wearing a scrotal support and he had minimal 
analgesic requirement.

A November 1998 VA outpatient treatment report indicates that 
the veteran had atrophy of the right testis, probably 
postoperative changes secondary to vascular supply damage.  
The examiner stated that there was no need for further 
intervention.  He also stated that there seemed to be no 
resulting sexual dysfunction.

The veteran submitted a March 1999 letter from N.S.O., M.D.  
Dr. O. stated that the veteran reported that after his right 
hernia repair, fluid dripped down into his scrotum causing 
swelling, inflammation, and considerable pain in his right 
testicle.  The veteran stated that this resulted in blood 
supply damage which caused the right testicle to become 
atrophic.  The veteran asserted that before the hernia 
repair, his testicles were of normal size, and that his sex 
drive, erections, and energy level were at the high end of 
the normal range.  He reported that, after the hernia repair, 
his testicle became atrophic, and his sex drive, erections, 
and energy levels decreased to the point he has no sex drive, 
no erections, and a low energy level.  Physical examination 
revealed an atrophic right testicle.  The examiner noted that 
an ultrasound in December 1998 had revealed an atrophic right 
testicle.  The examiner also noted that the veteran's 
testosterone level was measured to be 216 in December 1998, 
and 301 in February 1999.  Dr. O. stated that on the basis of 
the veteran's history, his examination of the veteran, and on 
the reported testosterone levels, he believed that the 
veteran's atrophic right testicle, very low to low 
testosterone levels, and his symptoms of no sex drive, no 
erections, and low energy level, were caused by the hernia 
repair.  Dr. O. stated that the atrophic right testicle was a 
permanent and chronic disability with no prospect of 
recovery.  



The veteran's medical records were reviewed by a VA physician 
in April 2000.  The VA physician stated that it was entirely 
possible that the vascularity on the arterial side to the 
right testis was compromised during the course of the 
operative procedure.  He noted that in addition, due to the 
claimed swelling of the right hemiscrotum, it was conceivable 
that sufficient pressure gradient was built up in the right 
hemiscrotum to contribute toward diminished arterial 
vascularity of the right testis.  Both of those factors 
would, individually, and collectively, potentially contribute 
to postoperative testicular atrophy.  The physician stated 
that it would be a unilateral phenomenon involving only the 
right testicle.  The physician noted that he was unable to 
adequately comment on the veteran's claims of no sex drive, 
no erections, and low energy level without an accurate and 
detailed account of the veteran's sex drive, lack of 
erection, and low energy level prior to the performance of 
the right inguinal herniorrhaphy.  The physician finally 
stated that it was certainly conceivable that no matter how 
judiciously performed, and with all proper and due care being 
taken to avoid same, that arterial compression, namely, of 
the right spermatic artery, particularly in view of the fact 
that mesh was utilized to reinforce the repair, the surgery 
might encroach upon the vascularity to the point wherein 
atrophy occurred following tissue necrosis.

The April 2000 VA opinion was reviewed by another VA 
physician in May 2000.  This physician concurred with the 
April 2000 VA opinion.  The physician stated that it was 
certainly conceivable that no matter how judiciously 
performed and with all proper and due care being taken to 
avoid same, that arterial compression, namely of the right 
spermatic artery, particularly in view of the fact that the 
mesh was utilized to reinforce the repair, the surgery might 
encroach upon the vascularity to the point where an atrophy 
occurred following tissue necrosis.

The veteran submitted an August 2004 opinion from C.N.B., 
M.D.  Dr. B. reported that he had examined the veteran's 
medical records, including the VA pre and post hernia repair 
medical records, the statement of Dr. O., and the April and 
May 2000 VA medical opinions.  Dr. B. also stated that he had 
reviewed the medical literature.  After summarizing the above 
evidence, Dr. B. opined that the veteran's testicular/leg 
problems were due to faulty surgical technique by the VA.  
Dr. B. then went on to state that faulty surgical technique 
was indicated because the veteran's complications were a rare 
and not reasonably foreseeable result of the procedure.  Dr. 
B. provided support of his statement from the medical 
literature.  He further stated that the VA's response to the 
post operative testicular swelling was faulty, and indicated 
the tests and treatment he thought should have been provided 
when the veteran presented with the post-operative swelling.  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).



Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Since the veteran in this case filed his claim in 
May 1999, the amendments are applicable to his claim.

In this case, Dr. O. and Dr. B. have expressed the opinion 
that the veteran's atrophic right testicle with reduced sex 
drive, erections, and energy level, are due to VA surgical 
repair of a right inguinal hernia.  VA physicians have also 
indicated that the veteran's right testicular atrophy is the 
result of June 1997 VA hernia surgery.  

In this case, the only medical opinion which addresses the 
issue of fault is the opinion of Dr. B.  He clearly states 
that the veteran's complications following his VA hernia 
surgery were due to surgical carelessness, negligence, lack 
of skill, or error in judgment on the part of the VA medical 
team.  Dr. B. also stated that the complications were not 
reasonably foreseeable consequences of the surgery.  Dr. B. 
provided extensive reasons and bases for his opinions.  

Since there is no medical evidence to the contrary, and since 
there is medical evidence that the veteran's atrophic right 
testicle with reduced sex drive, erections, and energy level 
resulted from surgical carelessness, negligence, lack of 
skill, or error in judgment on the part of the VA, 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for atrophic right testicle with reduced sex 
drive, erections, and energy level, due to VA surgical repair 
of a right inguinal hernia, is warranted.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for atrophic right testicle, 
with reduced sex drive, erections, and energy level, due to 
VA surgical repair of a right inguinal hernia, is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



